DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 20 December 2021.  Claims 1-21 are pending.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments pertaining to the deficiencies of the cited prior have been considered and are found to be persuasive.  The combined teachings of Kothandaraman et al. and Moffitt et al. modified by Uthman et al. fails to sufficiently teach or suggest a random adjustment of stimulation parameters based on a patient rating of the therapeutic stimulation.  The cited collection of prior art has been found to teach away from the random adjustment.  The manner in which Kothandaraman et al. and Moffitt et al. adjust stimulation parameters over time based on user feedback, presents a selected stimulation pattern associated with patient specific response or activity, thereby creating ideal stimulation parameter sets, which would negate the solution of Uthman et al. for preventing adaptation and habituation to specific repeated stimulation sets.  The Examiner agrees with Applicant that the modification in view of Uthman et al. would render the solutions of Kothandaraman et al. and Moffitt et al. ineffective.
Blum et al. (US Publication no. 2018/0104500) is cited as relevant prior.  Blum et al. is directed to closed loop determination and revision of electrical stimulation .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        24 February 2022